Per Curiam.

Successive actions for declaratory judgment should not be permitted in order to give a litigant an opportunity to raise some additional point which he failed to present in a former action: In any event, on the merits, the decision of the court below as to the second and third causes of action was *257correct. If, and we do not so decide, the plaintiff has á" valid claim with respect to the item for temporary repairs, the cost of refrigerator- and gas stove and the adjustment of interest referred to in the complaint, he should be relegated to an action at law, in the proper forum. (Newburger v. Lubell, 257 N. Y. 383; James v. Alderton Dock Yards, 256 N. Y. 298, 304-306.)
The judgment should be affirmed, with costs.
Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Judgment unanimously affirmed, with costs.